



Exhibit 10.26


NOTE PURCHASE AGREEMENT


This Note Purchase Agreement (this “Agreement”) is made and entered into as of
March 21, 2016, by and among American Media, Inc., a Delaware corporation (the
“Company”), the guarantors party to the Indenture (as defined below) (the
“Guarantors”) and Blackstone Alternative Multi-Strategy Sub Fund III, LLC (the
“Investor”). The Company, the Guarantors and the Investors are collectively
referred to herein as the “Parties” and individually as a “Party,” as the
context requires.


WHEREAS, upon the terms and subject to the conditions and limitations set forth
in this Agreement, the Company seeks to issue and sell to the Investor, and the
Investor shall thereupon purchase from the Company, $7.32 million in aggregate
principal amount of the Company’s 7.000% Second Lien Senior Secured Notes due
2020 (the “Notes) issued pursuant to that certain indenture dated as of January
20, 2015 (as amended, supplemented or otherwise modified to the date hereof, the
“Indenture”), among the Company, the Guarantors and Wilmington Trust, National
Association, as trustee and collateral agent (the “Trustee”), at the purchase
price set forth for opposite the Investor’s name on Schedule A hereto (the
“Purchase Price”); and


WHEREAS, the Company and the Investor are entering into and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act.


NOW, THEREFORE, in consideration of the mutual covenants, agreements and
understandings herein contained, the Parties hereby agree as follows:


SECTION 1. Purchase and Sale of Notes.


1.1 Purchase and Sale of Notes. Subject to the terms, conditions and limitations
set forth herein, on the Closing Date (as defined below), the Company agrees to
issue and sell to each Investor and each Investor severally, but not jointly,
agrees to purchase from the Company, such Investor’s pro rata share, as set
forth on Schedule B hereto, of $7.32 million in aggregate principal amount of
Notes (it being understood that in no event shall any Investor be required to
purchase more than its pro rata share of Notes) for such Investor’s respective
Purchase Price, as set forth on Schedule A hereto.


1.2 Closing. The closing of the purchase of the Notes (the “Closing”) shall take
place no later than March 21, 2016 at 5:00 p.m. (New York time) (the “Closing
Date”). On the Closing Date:


(a) By 10:00 a.m. on the Closing Date, each Investor shall pay to the Company’s
designated account by wire transfer of immediately available funds their
respective Purchase Price for the Notes; and


(b) the Company shall issue and deliver the Notes to the Investor.


The transactions set forth in this Section 1.2 shall be deemed to take place
concurrently with each other at the Closing.







--------------------------------------------------------------------------------





1.3 Purchase Price. Each Investor shall pay $820.00 per $1,000 of principal
amount of Notes to be purchased by such Investor at the Closing.


SECTION 2. Conditions of the Investors’ Obligations at the Closing. The
obligation of each Investor to purchase the Notes at the Closing is subject to
the satisfaction (or waiver by each Investor) as of the Closing of the following
conditions:


2.1 Representations and Warranties True. The representations and warranties
contained in Section 4 hereof shall be true and correct in all material respects
on the date hereof and as of the Closing as though made as of the Closing Date
(or, in the case of representations and warranties that are qualified by
materiality or a Material Adverse Effect (as defined below), shall be true and
correct on and as of the Closing Date).


2.2 Compliance with Covenants. The Company shall have complied in all material
respects with all of its covenants and agreements contained herein to be
performed by it on or prior to the Closing Date.


2.3 No Prohibitions. No statute, rule, regulation, executive order, decree,
temporary restraining order, preliminary or permanent injunction or other order
enacted, entered, promulgated, enforced or issued by any Federal, state, local
or foreign government or any court of competent jurisdiction, administrative
agency or commission or other governmental authority or instrumentality,
domestic or foreign, or other legal restraint or prohibition shall be in effect
preventing the consummation by the Company or, to the extent applicable, the
Investor, of the exchange contemplated hereby, the issuance of the Notes or the
transactions contemplated hereby intended to be consummated on the Closing Date.


SECTION 3. Conditions of the Obligations of the Company at the Closing. The
obligations of the Company to consummate the transactions contemplated hereby is
subject to the satisfaction (or waiver by the Company) as of the Closing of the
following conditions:


3.1 Representations and Warranties True. The representations and warranties
contained in Section 5 hereof shall be true and correct in all material respects
on the date hereof and as of the Closing as though made as of the Closing Date
(or, in the case of representations and warranties that are qualified by
materiality or a Material Adverse Effect (as defined below), shall be true and
correct on and as of the Closing Date).


3.2 Compliance with Covenants. Each Investor shall have complied in all material
respects with all of its respective covenants and agreements contained herein to
be performed by it on or prior to the Closing Date.


3.3 No Prohibitions. No statute, rule, regulation, executive order, decree,
temporary restraining order, preliminary or permanent injunction or other order
enacted, entered, promulgated, enforced or issued by any Federal, state, local
or foreign government or any court of competent jurisdiction, administrative
agency or commission or other governmental authority or instrumentality,
domestic or foreign, or other legal restraint or prohibition shall be in effect
preventing the consummation by the Company or, to the extent applicable, the
Investor, of the issuance of the Notes.







--------------------------------------------------------------------------------





SECTION 4. Representations and Warranties of the Company. As a material
inducement to the Investor to enter into this Agreement, the Company hereby
represents and warrants to the Investor as follows:


4.1 Organization; Requisite Authority. The Company is a corporation, duly
organized, validly existing and in good standing under the laws of Delaware, and
the Company is duly qualified as a foreign corporation to transact business and
is in good standing in each other jurisdiction in which such qualification is
required, except where the failure to be so organized or qualified or be in good
standing would not reasonable be expected to have a material adverse effect on
the financial condition, business or results of operations of the Company and
its subsidiaries, taken as a whole (a “Material Adverse Effect”). The Company
possesses all requisite power and authority necessary to consummate the
transactions contemplated by this Agreement.


4.2 Authorization. The execution, delivery and performance of this Agreement
have been duly authorized by the Company. This Agreement, when executed and
delivered by the Company in accordance with the terms hereof, shall constitute a
valid and binding obligation of the Company, enforceable in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, moratorium, reorganization or similar laws affecting creditors’
rights generally and by general equitable principles.


4.3 Validity of Notes. When issued and delivered in accordance with this
Agreement, the Notes to be delivered under this Agreement shall be (i) duly and
validly authorized, issued and outstanding, (ii) fully paid and non-assessable,
and (iii) free and clear of any liens and encumbrances. The Notes are being
offered and sold pursuant to, and in compliance with, Section 4(a)(2) of the
Securities Act of 1933, as amended (the “Securities Act”) and Regulation D
promulgated thereunder.


4.4 Broker’s Fees. None of the Company or any of the Company’s officers or
directors has retained or authorized any investment banker, broker, finder or
other intermediary to act on behalf of the Company or incurred any liability for
any banker’s, broker’s or finder’s fees or commissions in connection with the
transactions contemplated by this Agreement.


SECTION 5. Representations and Warranties of the Investor. As a material
inducement to the Company to enter into this Agreement, each Investor hereby
represents and warrants to the Company as follows:


5.1 Organization; Requisite Authority. Each Investor is duly organized, validly
existing and in good standing under the laws of the jurisdiction of their
organization. Each Investor possesses all requisite power and authority
necessary to consummate the transactions contemplated by this Agreement and pay
its respective Purchase Price to the Company, free and clear of any lien or
encumbrance.


5.2 Authorization. The execution, delivery and performance of this Agreement has
been duly authorized by each Investor. This Agreement, when executed and
delivered by each Investor in accordance with the terms hereof, shall constitute
a valid and binding obligation of each Investor, enforceable against such
Investor in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, moratorium, reorganization or
similar laws affecting creditors’ rights generally and by general equitable
principles.







--------------------------------------------------------------------------------





5.3 Accredited Investor. Each Investor is an “accredited investor” (as defined
in Rule 501(a) of Regulation D under the Securities Act). Each Investor is a
“qualified institutional buyer” (as defined in Rule 144A under the Securities
Act). Each Investor understands and acknowledges that the Notes are being
offered in transactions not involving any public offering within the meaning of
the Securities Act, that the initial offering and issuance of the Notes has not
been registered under the Securities Act or any other securities law and that
(i) if in the future it decides to resell, pledge or otherwise transfer any
Notes that it purchases hereunder, those Notes, absent an effective registration
statement under the Securities Act, may be resold, pledged or transferred only
pursuant to an applicable exemption from registration under the Securities Act
in accordance with any applicable securities laws of the states and other
jurisdictions of the United States, and (ii) it will, and each subsequent holder
of any of the Notes that it purchases in this offering is required to, notify
any subsequent purchaser of such Additional Notes from it or subsequent holders,
as applicable, of the resale restrictions referred to in clause (i) of this
sentence. The Notes will contain a restrictive legend as set forth in the Form
of Note attached as Exhibit A to the Indenture.


5.4 Information; Consultation with Counsel and Advisors. Each Investor is
entering into this Agreement as principal (and not as agent or in any other
capacity); none of the Company or any of the Company’s affiliates or agents are
acting as a fiduciary for it; it is entering into this Agreement with a full
understanding of the terms, conditions and risks thereof and it is capable of
and willing to assume those risks. Each Investor (a) has consulted with its own
legal, regulatory, tax, business, investment, financial and accounting advisers
in connection herewith to the extent such Investor has deemed necessary, (b) has
received from the Company all necessary information relating to the Company and
its business and had a reasonable opportunity to ask questions of and receive
answers from officers and representatives of the Company concerning its
financial condition and results of operations and the issuance of the Notes to
which this Agreement relates, and any such questions have been answered to its
satisfaction, (c) has had the opportunity to review all publicly available
records and filings and all other documents concerning the Company that such
Investor considers necessary or appropriate in making an investment decision,
(d) has reviewed all information that it believes is necessary or appropriate in
connection with the issuance of the Notes, and (e) has conducted its own due
diligence on the Company and the issuance and has made their own investment
decisions based upon their own judgment, due diligence and advice from such
advisers as such Investor has deemed necessary and not upon any view expressed
by or on behalf of the Company.


5.5 Broker’s Fees. The Investor has not retained or authorized any investment
banker, broker, finder or other intermediary to act on behalf of the Investor or
incurred any liability for any banker’s, broker’s or finder’s fees or
commissions in connection with the transactions contemplated by this Agreement.


SECTION 6. Termination. The obligation of the Parties to purchase and sell the
Notes at the Closing may be terminated at any time prior to the Closing by the
mutual written consent of the Parties.


SECTION 7. Transfer Restrictions. Until the earlier of (i) termination of this
Agreement pursuant to Section 6 above or (ii) 12:00 p.m. (New York time) on the
date of public announcement of the purchase and sale of the Notes contemplated
hereby by the Company on a Current Report on Form 8-K (which public announcement
shall be made prior to 9:00 a.m. (New York time) on the first business day
following the Closing), the Investor shall not sell, transfer, assign, pledge,
encumber, hypothecate or otherwise dispose of (or offer to undertake any of the
foregoing), or enter into any contract, option, commitment or other arrangement
or understanding with respect to the sale, transfer, assignment, pledge,
encumbrance, hypothecation or other disposition of any Notes.







--------------------------------------------------------------------------------





SECTION 8. Miscellaneous.


8.1 Further Assurances. In case at any time after the Closing any further action
is necessary or desirable to carry out the purposes of this Agreement or the
transactions contemplated hereby, each of the Parties will take such further
action (including the execution and delivery of such further instruments and
documents) as any other Party may reasonably request.


8.2 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement or the application of any such provision
to any Party or circumstance shall be held to be prohibited by, illegal or
unenforceable under applicable law in any respect by a court of competent
jurisdiction, such provision shall be ineffective only to the extent of such
prohibition or illegality or unenforceability, without invalidating the
remainder of such provision or the remaining provisions of this Agreement.


8.3 Counterparts. This Agreement may be executed simultaneously in counterparts
(including by means of facsimile transmission or “pdf” file thereof), any one of
which need not contain the signatures of more than one Party, but all such
counterparts taken together shall constitute one and the same Agreement.


8.4 Descriptive Headings; Interpretation. The headings and captions used in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Any capitalized terms used in any
Schedule attached hereto and not otherwise defined therein shall have the
meanings set forth in this Agreement. The use of the word “including” herein
shall mean “including without limitation.” The Parties intend that each
representation, warranty and covenant contained herein shall have independent
significance. If any Party has breached any representation, warranty or covenant
contained herein in any respect, the fact that there exists another
representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) the Party has not breached
shall not detract from or mitigate the fact that the Party is in breach of the
first representation, warranty or covenant.


8.5 Entire Agreement. This Agreement and the agreements and documents referred
to herein contain the entire agreement and understanding between the Parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, whether written or oral, relating to such subject matter in any
way.


8.6 Amendment. This Agreement may be amended, modified or supplemented but only
in writing (including a writing evidenced by a facsimile transmission or “pdf”
file thereof) signed by the Party against which enforcement is sought.


8.7 APPLICABLE LAW; WAIVER OF JURY TRIAL; THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS ENTERED INTO AND TO BE PERFORMED IN SUCH STATE. THE
PARTIES HERETO AGREE TO WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY DISPUTE ARISING
FROM OR RELATED TO THIS AGREEMENT.







--------------------------------------------------------------------------------





8.8 Submission to Jurisdiction. Each Party agrees that any suit, action or
proceeding bought by it against the other Party arising out of or based upon
this Agreement or the transactions contemplated hereby may be instituted in any
state or federal court in The City of New York, New York, and waives any
objection which it may now or hereafter have to the laying of venue of any such
proceeding, and irrevocably submits to the non-exclusive jurisdiction of such
courts in any suit, action or proceeding.


8.9 Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be sent to the Company and the Investor at the addresses set
forth below:


The Company:


American Media, Inc.
1000 American Media Way
Boca Raton, Florida 33464
Attention:
Chris Polimeni, Executive Vice President - Chief Financial Officer
 
and Treasurer
Email:
cpolimeni@amilink.com
Fax:
(877) 569-5998



and


American Media, Inc.
4 New York Plaza
New York, New York 10004
Attention:
Eric Klee, Esq., General Counsel
Email:
eklee@amilink.com
Fax:
(212( 743-6590



With a copy to:


Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019
Attention:
Andrew N. Rosenberg, Esq. and Trace A. Zaccone, Esq.
Email:
arosenberg@paulweiss.com and tzaccone@paulweiss.com
Fax:
(212) 757-2553



The Investor:


To the Address under the Investors' name on Schedule A attached hereto








--------------------------------------------------------------------------------





8.10 No Construction Against Draftsperson. The Parties have participated jointly
in the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties, and no presumption or burden of proof
shall arise favoring or disfavoring any Party by virtue of the authorship of any
of the provisions of this Agreement.


(Signatures on next page)





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.


AMERICAN MEDIA, INC.
 
 
/s/ Christopher V. Polimeni
Name:
Christopher V. Polimeni
Title:
Executive Vice President, Chief Financial Officer and Treasurer



BLACKSTONE ALTERNATIVE MULTI-STRATEGY SUB-FUND III, LLC
 
 
By:
Chatham Asset Management, LLC
 
Sub-Advisor
 
 
By:
/s/Anthony Melchiorre
 
Name: Anthony Melchiorre
 
Title: Managing Member








--------------------------------------------------------------------------------





SCHEDULE A


Amount of Consideration to be Paid:


Exact Name of Beneficial Owner
 
Consideration to be Paid
Blackstone Alternative Multi-Strategy Sub Fund III LLC.
 
$6,000,000
 
 
 








--------------------------------------------------------------------------------





SCHEDULE B




Amount of Notes Issued:


Name(s) of Investors to which Notes will be Issued
 
Number of Notes to be Issued
Blackstone Alternative Multi-Strategy Sub Fund III LLC.
 
$7,317,073
 
 
 
















